Citation Nr: 1222137	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for a cardiovascular disorder.

In a July 2009 decision, the Board denied the Veteran's claim for service connection for a cardiovascular disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, a July 2010 Order of the Court vacated and remanded the claim for readjudication in accordance with the directives of the Joint Motion for Partial Remand.  The Board remanded this claim for additional development in November 2010 and August 2011 in compliance with the July 2010 Order of the Court.  

Unfortunately, the requested development has not been completed.  The appeal is, therefore, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2011 remand, the Board requested that all outstanding VA medical records be obtained and associated with the claims file.  The Board specifically identified relevant VA medical center treatment records from January 2009, June 2010, and November 2010, which had been referenced by a January 2011 VA examiner, but were not of record.  The remand order requested that all outstanding records from 2004 to the present be obtained.  

Upon remand, VA medical center records from April 2004 to December 2007 and from November 2010 to February 2012 were obtained and associated with the Virtual VA system.  The records referenced by the VA examiner and noted in the Board's remand have not been obtained.  

The Board notes that the Mountain Home VA medical center responded in October 2011 that there were no records for the Veteran dated between January 2004 to October 2010.  However, Virtual VA demonstrates that records dated from April 2004 to December 2007 were, in fact, obtained in February 2012.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA will make as many requests as are necessary to obtain relevant VA records and will end its efforts to obtain them only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159 (2011).  There is no evidence that the aforestated records are in fact unobtainable.

As the Board's August 2011 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board sincerely regrets further delay in this case.  However, as this evidence is relevant to the Veteran's claim, all relevant records in VA's possession, including those from December 2007 to November 2010 must be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all outstanding, relevant VA medical center treatment records, including those referenced by the January 2011 VA examiner and those from December 2007 to November 2010.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

